Title: To George Washington from Jacob Duché, 2 April 1783
From: Duché, Jacob
To: Washington, George


                        
                            Sir
                            Asylum, Lambeth, April 2, 1783
                        
                        Will your Excellency condescend to accept of a few Lines from one, who ever was, and wishes still to be your
                            sincere Friend, who never intentionally—sought to give you a Moment’s Pain, who entertains for
                            you the highest Personal Respect, and would be happy to be assured under your own Hand, that he does not labour under your
                            Displeasure, but that you freely forgive, what a weak Judgment, but a very affectionate Heart once presumed to advise.
                        Many Circumstances, at present unknown to you, conspired to make me deem it my Duty to write to you.
                            Ignorance & Simplicity saw not the Necessity of your divulging the Letter. I am convinced, however, that you could
                            not, in your Public Station, do otherwise. I cannot say a Word in Vindication of my Conduct but this, that I had been for
                            Months before, distressed with continual Apprehensions for you and all my Friends without the British Lines—I looked upon
                            All as gone; or that nothing could save you, but a rescinding the Declaration of Independency.
                        Upon this Ground alone, I presumed to speak—not to advise an Act of base Treachery—My Soul would have
                            recoiled from the Thought—not to surrender your Army, or betray the righteous Cause of your Country—but at the Head of
                            that Army, supporting & supported by them, to negociate with Britain for our Constitutional Rights.
                        Can you, then, join with my Country in pardoning this Error of Judgment? Will you yet honour me with your
                            great Interest & Influence, by recommending, at least expressing your Approbation of, the Repeal of an Act, that
                            keeps me in a State of Banishment from my Native Country, from the Arms of a dear aged Father, and the Embraces of a
                            numerous Circle of valuable & long-loved Friends.
                        Your liberal, generous Mind, I am persuaded, will never exclude me wholly from your Regard for a mere
                            Political Error; especially, as you must have heard, that since the Date of that Letter, I have led a Life of perfect
                            Retirement, and since my Arrival in England have devoted myself wholly to the Duties of my Profession, and confined my
                            Acquaintance to an happy Circle of literary & religious Friends.
                        I have written to my Father & to many of my Friends largely on this Subject, requesting them to make
                            such Application to the State of Pennsylvania in my Behalf, as may be judged necessary & expedient. Should this
                            application be honoured with Success, I know of nothing, that would more effectually satisfy my Desires in a Matter of
                            such Importance to myself & my Family as a Line or two from your Excellency, expressive of your Approbation of my
                            Return.
                        Temporal Emoluments are not wanting to induce me to remain for Life on this Side the Atlantic. I have been
                            most hospitably received & kindly treated by all Ranks of People. And I should be ungrateful not to acknowledge in
                            the strongest Terms my Obligations to those, who have placed me in the easy & comfortable Situation I now enjoy.
                            It is not Necessity, therefore, but unalterable Affection to my Native Country, that urges me to seek a Return.
                        With every good Wish & Prayer for your best Felicity, & my most hearty Congratulations on the
                            happy Event of Peace, I have the Honor to be Your Excellency’s Most obedt & humble Servant
                        
                            J. Duché
                        
                    